DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Response to Arguments
Applicant’s arguments, see page 4 paragraph 2, filed 03/04/2021, with respect to claim 6 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(a) of 09/04/2020 has been withdrawn. 
Applicant's remaining arguments filed 03/04/2021 have been fully considered but they are not persuasive.
Applicant first argues that the prior art of record does not teach wherein the first and second dosage assemblies are in synchronous electrical tie (pg 5 12-19). The Examiner respectfully disagrees. As an initial matter, applicant argues that the “first and second dosage assemblies are virtually connected to each other. And “[t]he control unit coordinates the movement of the first and second dosage assemblies” (pg 5 ln 20-24). As discussed below, Yanagita discloses utilizing a controller to control a first supply and a second supply to form a transition phase where the flow rate from a first supply decreases from steady state to zero while the flow rate of a second supply increases from zero to steady state (the Examiner interprets this as being “virtually” connected as stated). Further, Yanagita teaches utilizing 
Applicant next argues that the combination would not result in the claimed invention and instead would result in a system that is complicated and unpredictable but does not include evidence in support of this position. However, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP 2145(I). There is no clear reasoning from the arguments that indicates this is necessarily true or that the prior art apparatus would be nonfunctional as opposed to merely not ideally functional for dispensing the non-Newtonian sealant. Furthermore, as discussed above, the inclusion of the non-Newtonian fluid is viewed as an intended use of the claimed device.
Applicant next argues that Satoh does not lead to precise control of the flow rate necessary to realize the second swapping step and that it is not possible to precisely control the movement and speed of the first and second dosage assemblies, taking into account the compressibility of the air introduced by the teaching of Satoh (pg 6 ln 15-20). Applicant further states Satoh does not directly control the pressure of the sealant because it acts on air that is different from the sealant and a person of ordinary skill in the art would not look to Satoh due to the reliance on air introduces variables in an already complex system(pg 7 ln 1-12). The Examiner respectfully disagrees. First, it is unclear what “air” Applicant is stating Satoh relies on. The gas in the cited portion of Sato is referring to the gas being fed through the process, not an external air pressure. This gas would be replaced when a liquid is processed through the regulator as is explicitly disclosed as a potential use in Satoh. Satoh utilizes a load spring to control the force exerted during operation of the regulator. Furthermore, it is unclear where MPEP 2143 
Applicant next argues that it is not possible to obtain precision and accuracy using the device of Satoh (pg 7 ln 13-23). The Examiner respectfully disagrees. Satoh explicitly discusses the precision of the disclosed pressure regulator (col 2 ln 51-60). As stated in the preceding paragraph, it is unclear what air Applicant is interpreting as introducing complexity in the device of Satoh. 
In conclusion, the structural elements of the claimed invention appear to be met by the prior art. If Applicant still disagrees, the Examiner encourages Applicant to request an interview in order to aid the Examiner in any element Applicant feels the Examiner is misinterpreting.
Applicant next expresses an intent to file a terminal disclaimer or cancel the allegedly conflicting claims at a later date should the double patenting rejection be maintained and an independent claim be found to be allowable (pg 8 last paragraph continuing on page 9). This does not overcome the obviousness double patenting rejection, the rejection is maintained and repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Battellino (WO2012046113 – previously of record) in view of Yanagita (US6726773 – previously of record), and further in view of Satoh (US4265270 – previously of record).

In reference to claim 6:
Battellino teaches a dosage device for extruding a bicomponent or a monocomponent sealant for an automatic machine for sealing a perimetric edge of an insulating glazing unit constituted by at least two glass sheets and by at least one spacer frame, having a finite width, which is arranged proximate to the perimeter at a finite distance from the margin of said glass sheets (see page 1 ln 3-24, pg 38 ln 1-8, and Figures 1, 2, 2a, and 3), the dosage device comprising a first dosage device configured to feed a base product and a catalyst in a stoichiometric ration when a bicomponent sealant is used and to feed only a base product when a monocomponent sealant is used (see page 2, lines 7-16). Battellino further teaches wherein a controller is provided and configured to communicate with an operator interface (pg 27 ln 20-24).
Battellino teaches that the dosage device comprises a PLC-controlled injection syringe, but does not teach that comprises a first dosage assembly and a separate second dosage assembly for the dosage and feed of said sealant, and controllers configured to communicate with an operator interface located on board a control post, the controllers configured to control the first and second dosage assemblies in the three feeding steps or wherein the controller is configured to activate the first dosage assembly and 
Yanagita teaches that the equalization of pressures occurs by means of pressure regulators, but does not teach the use of adapted synchronous electric motors for equalization of the pressures.  Satoh teaches a pressure regulator that is controlled by an electric stepper motor (see column 1, line 56 through column 2, line 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used adapted synchronous electric motors to operate the pressure regulators taught by Yanagita for the benefit of providing highly precise pressure control (see Satoh, column 2, lines 52-60).

In reference to claim 13:
In addition to the discussion of claim 13, above, Battellino further discloses that the dosage devices have a volume for optimizing the quantities of the materials for optimizing the mixing ratio of the materials during the sealing operation (pg 37 ln 1-10). Battellino does not explicitly disclose wherein each dosage device has a volume that does not exceed a value of 0.8 liters. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Double Patenting
Applicant’s statement regarding the intent to file a terminal disclaimer is acknowledged. However, as no terminal disclaimer has been filed the nonstatutory double patenting rejection from the prior Office Action is maintained and repeated below.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 5 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-12 of copending Application No. 15/668,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially the same dosage device using different combinations of limitations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742